 

Exhibit 10.1

EXECUTION COPY

 

 

 

 

PNMAC GMSR ISSUER TRUST,

as Issuer

 

and

 

CITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

as Servicer and Administrator

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

and

 

PENTALPHA SURVEILLANCE LLC,

as Credit Manager

 

--------------------------------------------------------------------------------

AMENDMENT NO. 2

Dated as of August 10, 2018

 

to the

 

Second Amended and Restated Base Indenture

Dated as of August 10, 2017

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

This Amendment No. 2 (this “Amendment”) to the Base Indenture  (as defined
below) is entered into as of August 10, 2018,  by and among PNMAC GMSR ISSUER
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), CITIBANK, N.A. (“Citibank”), a national banking association, in its
capacity as Indenture Trustee (the “Indenture Trustee”), and as Calculation
Agent, Paying Agent and Securities Intermediary (in each case, as defined
herein), PENNYMAC LOAN SERVICES, LLC, a limited liability company organized
under the laws of the State of Delaware (“PLS”), as administrator (in such
capacity, the “Administrator”) and as servicer (in such capacity, the
“Servicer”), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a
Delaware limited liability company, as an administrative agent (the
“Administrative Agent”), and is  acknowledged by PENTALPHA SURVEILLANCE LLC, a
Delaware limited liability company (“Pentalpha”) as credit manager.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Existing Base Indenture (as defined below).

W I T N E S S E T H:

WHEREAS, the Issuer, Citibank, as Indenture Trustee, as calculation agent (in
such capacity, the “Calculation Agent”), as paying agent (in such capacity, the
“Paying Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”), the Administrator, the Servicer, the Administrative
Agent and the Credit Manager are parties to that certain Second Amended and
Restated Base Indenture, dated as of August 10, 2017 (as amended by that certain
Amendment No. 1 dated as of February 28, 2018, and as may be further restated,
supplemented, or otherwise modified from time to time, the “Existing Base
Indenture”);

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent have agreed, subject to the terms and conditions of
this Amendment, that the Existing Base Indenture be amended to reflect certain
agreed upon revisions to the terms of the Existing Base Indenture;

WHEREAS, pursuant to Section 12.1(b) of the Existing Base Indenture, the Issuer,
the Indenture Trustee, the Administrator, the Servicer and the Administrative
Agent (in its sole and absolute discretion) may amend the Existing Base
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of the Existing Base Indenture, without the
consent of any of the Noteholders or any other Person, upon (i) delivery of an
Issuer Tax Opinion, (ii) delivery to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment could not have a material Adverse Effect on any Outstanding Notes and
is not reasonably expected to have a material Adverse Effect at any time in the
future, and (iii) each Note Rating Agency currently rating the Outstanding Notes
confirms in writing to the Indenture Trustee that such amendment will not cause
a Ratings Effect on any Outstanding Notes;

WHEREAS, pursuant to Section 12.3 of the Existing Base Indenture, the Issuer
shall also deliver to the Indenture Trustee an Opinion of Counsel stating that
the execution of such amendment to the Existing Base Indenture is authorized and
permitted by the Existing Base Indenture and that all conditions precedent
thereto have been satisfied (the “Authorization Opinion”), and pursuant to
Section 1.3 of the Existing Base Indenture, the Issuer will furnish to





- 2 -

--------------------------------------------------------------------------------

 

 

the Indenture Trustee (1) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Base Indenture relating to the proposed
action have been complied with and (2) except as provided below, an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with; and

WHEREAS, pursuant to Section 11.1 of the Trust Agreement, prior to the execution
of any amendment to any Transaction Documents to which the Trust is a party, the
Owner Trustee shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by the
Trust Agreement and that all conditions precedent have been met.

NOW THEREFORE, in consideration of the premises and mutual agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Issuer, the Indenture Trustee, the Administrator,
the Servicer and the Administrative Agent hereby agree as follows:

SECTION 1.  Amendments to the Existing Base Indenture.

(a)        Section 1.1 of the Existing Base Indenture is hereby amended by
deleting the definitions of “Cumulative Default Supplemental Fee Shortfall
Amount,” and “Cumulative Step-Up Fee Shortfall Amount”  in their entirety and
replacing them with the following:

Cumulative Default Supplemental Fee Shortfall Amount:  For each Payment Date and
each Class of Notes, any portion of the Default Supplemental Fee (including the
Cumulative Default Supplemental Fee Shortfall Amount for that Class for a
previous Payment Date as set forth in the definition of “Default Supplemental
Fee”) that has not been paid, if any, plus accrued and unpaid interest at the
applicable Note Interest Rate plus the Default Supplemental Fee Rate on such
shortfall from the Payment Date on which the shortfall first occurred through
but excluding the current Payment Date.

Cumulative Step-Up Fee Shortfall Amount:  For each Payment Date and each Class
of Notes, any portion of the Step-Up Fee (including the Cumulative Step-Up Fee
Shortfall Amount for that Class for a previous Payment Date as set forth in the
definition of “Step-Up Fee”) that has not been paid, if any, plus accrued and
unpaid interest at the applicable Note Interest Rate and plus the Step-Up Fee
Rate on such shortfall from the Payment Date on which the shortfall first
occurred through but excluding the current Payment Date.

 

(b)        Section 1.1 of the Existing Base Indenture is hereby amended by
adding the definition of “Fiduciary” in its proper alphabetical order as
follows:

 

Fiduciary:  As defined in Section 6.5(k).

 

(c)        Section 6.5(k) of the Existing Base Indenture is hereby amended and
restated in its entirety as follows:

 





- 3 -

--------------------------------------------------------------------------------

 

 

(k)        ERISA Restrictions.  Neither the Note Registrar nor the Indenture
Trustee shall register the Transfer of any Definitive Notes unless the
prospective transferee has delivered to the Indenture Trustee and the Note
Registrar a certification to the effect that either (i) it is not, and is not
acquiring, holding or transferring the Notes, or any interest therein, or on
behalf of, or using assets of, an “employee benefit plan” as defined in Section
3(3) of ERISA, a plan described in section 4975(e)(1) of the Code, an entity
which is deemed to hold the assets of any such employee benefit plan or plan
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulations”), which employee benefit plan, plan or entity is
subject to Title I of ERISA or section 4975 of the Code, or a governmental,
non-U.S. or church plan which is subject to any U.S. federal, state, local or
other law that is substantially similar to Title I of ERISA or section 4975 of
the Code (“Similar Law”) (collectively, an “Employee Benefit Plan”), or (ii) (A)
as of the date of transfer or purchase, it believes that such Notes are properly
treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations and agrees to so treat such Notes and (B) the
transferee’s acquisition, holding or disposition of the Notes or any interest
therein will satisfy the requirements of Prohibited Transaction Class Exemption
(“PTCE”) 84-14 (relating to transactions effected by a qualified professional
asset manager), PTCE 90-1 (relating to investments by insurance company pooled
separate accounts), PTCE 91-38 (relating to investments in bank collective
investment funds), PTCE 95-60 (relating to transactions involving insurance
company general accounts), PTCE 96-23 (relating to transactions directed by an
in-house professional asset manager) or the statutory prohibited transaction
exemption for service providers set forth in Section 408(b)(17) of ERISA and
Section 4975(d)(20) of the Code or a similar class or statutory exemption and
will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or section 4975 of the Code (or, in the case of a governmental, non-U.S.
or church plan subject to such Similar Law, will not violate any such Similar
Law).  In the case of any Book-Entry Note, each transferee of such Note or any
beneficial interest therein by virtue of its acquisition of such Note will be
deemed to represent either (i) or (ii) above.  Further, each transferee of a
Note or any beneficial interest therein that is an employee benefit plan, plan
or entity is subject to Title I of ERISA or section 4975 of the Code shall be
deemed to represent and warrant that (i) none of the Issuer, PLS, CSCIB or any
of their respective affiliates has provided any investment advice within the
meaning of Section 3(21) of ERISA (and regulations thereunder) to such
transferee, or to any fiduciary or other person making the decision to invest
the assets of such transferee (“Fiduciary”), in connection with its acquisition
of the Note (unless an applicable prohibited transaction exemption is available
to cover the purchase or holding of the Note or the transaction is not otherwise
prohibited), and (ii) the Fiduciary is exercising its own independent judgment
in evaluating the investment in the Note.

SECTION 2.  Consent.  Each of the Issuer, the Noteholder, the Indenture Trustee,
the Administrator, the Servicer and the Administrative Agent hereby consents to
this Amendment.

SECTION 3.   Authorization and Direction.  The Indenture Trustee is hereby
authorized and directed to execute (i) that certain Second Amended and Restated
Acknowledgment Agreement, dated as of August 10, 2018, among the Indenture
Trustee, PLS and Ginnie Mae (the “Acknowledgment Agreement”), (ii) that certain
Amendment No. 1 to the Amended and Restated





- 4 -

--------------------------------------------------------------------------------

 

 

Series 2016-MSRVF1 Indenture Supplement, dated as of August 10, 2018, among the
Issuer, the Indenture Trustee, PLS, as Administrator and Servicer, the
Administrative Agent and consented by Credit Suisse AG, Cayman Islands Branch,
as Noteholder, and (iii) any other documents related to the issuance of the
Series 2018-GT2 Term Notes.

SECTION 4.   Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the latest to occur of the following:

(a)        the execution and delivery of this Amendment by all parties hereto;

(b)        prior notice to each Note Rating Agency that is presently rating any
Outstanding Notes and each Note Rating Agency currently rating the Outstanding
Notes confirms in writing to the Indenture Trustee that this Amendment will not
cause a Ratings Effect on any Outstanding Notes;

(c)        the delivery of an Authorization Opinion;

(d)        the delivery of an Issuer Tax Opinion;

(e)        the Administrative Agent shall have provided its prior written
consent to this Amendment;

(f)        the Issuer shall have furnished to the Indenture Trustee (1) an
Officer’s Certificate stating that all conditions precedent, if any, provided
for in the Existing Base Indenture relating to the proposed action have been
complied with and (2) an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with; and

(g)        the delivery of an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by the Trust Agreement and that all
conditions precedent have been met;

SECTION 5.   No Default; Representations and Warranties.  PLS and the Issuer
each hereby represents and warrants to the Indenture Trustee and the
Administrative Agent that as of the date hereof it is in compliance with all the
terms and provisions set forth in the Existing Base Indenture on its part to be
observed or performed and remains bound by the terms thereof, and that no Event
of Default has occurred or is continuing on the date hereof, and hereby confirms
and reaffirms the representations and warranties contained in Section 9.1 of the
Existing Base Indenture.

SECTION 6.   Single Agreement.  Except as expressly amended and modified by this
Amendment, all of the terms and conditions of the Existing Base Indenture remain
in full force and effect and are hereby reaffirmed.

SECTION 7.   Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

SECTION 8.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.





- 5 -

--------------------------------------------------------------------------------

 

 

SECTION 9.   GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS BASE INDENTURE,
THE RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

SECTION 10.   Counterparts.  This Amendment may be executed simultaneously in
any number of counterparts.  Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.

SECTION 11.  Owner Trustee Limitation of Liability. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Savings Fund Society, FSB (formerly known as Christiana
Trust) (“WSFS”), not individually or personally but solely as trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, warranties, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, warranties, undertakings and agreements by WSFS but is made and
intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on WSFS, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, (d) WSFS has
made no investigation as to the accuracy or completeness of any representations
or warranties made by the Issuer in this Amendment and (e) under no
circumstances shall WSFS be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

 

 



- 6 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

By: Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

By:

/s/ Jeff Everhart

 

 

 

 

Name:

Jeff Everhart

 

 

 

 

Title:

Vice President





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to Second A&R Base Indenture]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity

 

 

 

 

By:

   /s/ Valerie Delgado

 

 

 

 

Name:

   Valerie Delgado

 

 

 

 

Title:

   Senior Trust Officer





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to Second A&R Base Indenture]

--------------------------------------------------------------------------------

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,
as Servicer and as Administrator

 

 

 

 

By:

   /s/ Pamela Marsh

 

 

 

 

Name:

   Pamela Marsh

 

 

 

 

Title:

   Managing Director, Treasurer





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to Second A&R Base Indenture]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

By:

   /s/ Dominic Obaditch

 

 

 

 

Name:

   Dominic Obaditch

 

 

 

 

Title:

   Vice President





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to Second A&R Base Indenture]

--------------------------------------------------------------------------------

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

PENTALPHA SURVEILLANCE LLC, as Credit Manager

 

 

 

 

By:

   /s/ James Callahan

 

 

 

 

Name:

   James Callahan

 

 

 

Executive Director and Solely as an Authorized Signatory

 

[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to Second A&R Base Indenture]

--------------------------------------------------------------------------------